internal_revenue_service number release date index number ---------------------------------------------------- ------------------------------------------------------------ -------- ------------------ ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-149338-07 date may legend legend trust ----------------------------------------------------------------------------------------------- --------------------------- ----------------------------------------------------------------------------------------------- ------------------------------------------------- ----------------------------------------------------------------------------------------------- ---------------------------------------------------------------- ----------------------- ----------------------------------------- -------------------- ----------------------------------------------------------------------------------------------- ------------------------------------ ---------------------------------------------------------------------------- ------------------ -------------------------- --------------------- ---------------- ------------------- ---------------------- trust trust decedent niece niece trustee x court date date date date date date dear ---------- this responds to your letter dated date and prior correspondence submitted on your behalf by your authorized representative concerning the income estate gift and generation-skipping_transfer gst tax consequences of the proposed division of a_trust facts plr-149338-07 the facts and representations submitted are as follows decedent died on date prior to date pursuant to item viii paragraph a of decedent's will the residue of decedent's_estate was divided into six separate equal parts trust sec_1 through trust sec_1 and are not the subject of this private_letter_ruling trust was created for the benefit of niece trust was created for the benefit of niece trust was created the benefit of the children of niece under item viii paragraph e of decedent’s will upon the death of niece the principal of trust and any undistributed_income would be paid over to the issue of niece in equal shares per stirpes or on default of such issue the principal will be added to trust and administered in accordance with all the applicable provisions thereof niece died on date leaving no issue under item viii paragraph f of decedent’s will upon the death of niece the principal of trust and any undistributed_income will be added to trust and distributed in accordance with all the applicable provisions thereof niece died on date under item viii paragraph g of decedent’s will until the termination of trust the net_income is to be paid not less often than quarterly to the children of niece who are living and to the then living issue of any deceased child or children of niece all such payments of net_income to be made in equal shares per stirpes the trustee may also pay to the income beneficiaries from time to time such amounts of principal as the trustee deems advisable for the proper maintenance support and education taking into account such other income the beneficiaries receive from other sources trust will terminate upon the expiration of years from the date of the death of the last survivor of all the issue of niece living at the time of decedent's death upon termination of trust the principal will be distributed to the then living issue of niece in equal shares per stirpes the trustee of trust is trustee a bank trustee petitioned court to amend item viiii paragraph g of trust to provide as follows the trustee shall pay distribute or disburse not less often than quarterly to or for the benefit of the children of my niece niece who are living at the respective times of such distribution or disbursement and to the then living issue of any deceased child or children of my said niece in each calendar_year of this trust an amount equal to x percent of the average of the fair_market_value of the trust as of the close of the last business_day of the trust’s three previous calendar years or the net_income from such trust whichever is greater and is hereinafter referred to as the distribution amount all such payments of the distribution amount to be made in equal shares per stirpes the amendment also gave trustee the authority to petition court to change the x percent distribution rate in appropriate circumstances any such change must be plr-149338-07 approved by court further no individual trustee has any authority to determine if the rate shall be changed all computations of fair_market_value will include accounting_income and principal but no accruals are required if the trust includes assets for which there is not a ready market the trustee will adopt a method of evaluation as the trustee deems reasonable in its discretion under the circumstances the distribution amount is to be paid first from net accounting_income next from net realized short-term_capital_gains then from net realized long-term_capital_gains and as necessary from principal on date court approved the modification of item viii paragraph g of trust contingent on the issuance by the internal_revenue_service service of a favorable private_letter_ruling with respect to the gst tax consequences of the proposed amendment on date the service issued a ruling to trustee that the modification of item viii paragraph g of trust would not cause trust to lose its exempt status for gst tax purposes the current beneficiaries of trust are the four children of niece trustee further represents that the current beneficiaries have differing investment goals and personal and financial situations and as a result desire to divide the trust to allow the trustee to tailor the investment objectives in line with the goals and financial situations of the beneficiaries of the separate resulting trusts with the consent of the beneficiaries of trust trustee petitioned court to divide trust into four separate and equal trusts one for the benefit of each child of niece on date court approved the division of trust into four separate resulting trusts contingent on the issuance by the service of a favorable private_letter_ruling with respect to the income estate gift and gst tax consequences of the proposed division of trust pursuant to court’s order trustee will divide trust on a pro_rata basis into four separate resulting trusts the distribution provisions of each resulting trust will be identical to the distribution provisions of trust except that the beneficiaries of each trust will be limited to the respective child of niece or the child’s issue for whom that trust is set_aside pursuant to court’s order each resulting trust will terminate twenty-one years after the death of the last to die of all of the children of niece provided that if at any time prior to this date a child of niece dies and there are no surviving issue that child’s trust will be divided equally and added to the remaining trusts and administered and distributed as part of each of the other trusts that do have issue then living in all other respects the terms of the resulting trusts will be identical to those of trust it is represented that trust was irrevocable on date and that there have been no additions to trust actual or constructive after that date other than plr-149338-07 provided for in decedent’s will you request the following rulings the division of trust into four equal resulting trusts and the pro_rata allocation of each trust asset to the four resulting trusts will not cause trust or the four resulting trusts to lose their grandfathered status for generation-skipping_transfer_tax purposes under sec_2601 and will not cause a distribution from or termination of any interest in trust or any of the four resulting trusts to be subject_to the gst tax the resulting trusts will be treated as separate taxpayers for federal_income_tax purposes pursuant to sec_643 the division of trust into four equal resulting trusts and pro_rata allocation of each trust asset to the four resulting trusts will not be considered a distribution under sec_661 or sec_1_661_a_-2 of the income_tax regulations and will not result in the realization by trust the resulting trusts or a beneficiary of trust or the resulting trusts of any income gain_or_loss under sec_61 or sec_1001 the division of trust into four equal resulting trusts and the pro_rata allocation of each trust asset to the four resulting trusts will result in the four resulting trusts holding assets with the same basis they had at the time of the division under sec_1015 and holding periods for all the assets allocated to each resulting trust that include trust 6’s holding_period under sec_1223 the division of trust into four equal resulting trusts and the pro_rata allocation of each trust asset to the four resulting trusts will not cause any portion of the assets of trust or the resulting trusts to be includible in the gross_estate of any beneficiary of trust or the four resulting trusts under sec_2036 sec_2037 or sec_2038 the division of trust into four equal resulting trusts and the pro_rata allocation of each trust asset to the four resulting trusts will not constitute a transfer by any beneficiary of trust or the four resulting trusts that will be subject_to gift_tax under sec_2501 ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under plr-149338-07 b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person plr-149338-07 or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case it is represented that trust is exempt from gst tax under sec_26_2601-1 because the trust was irrevocable on date it is represented that there were no additions actual or constructive made to trust in particular any additions made to trust pursuant to item viii paragraphs e and f of decedent’s will do not constitute post-date additions to trust because the additions were from trusts established under decedent’s will and such trusts were irrevocable on date see sec_26_2601-1 we conclude that the proposed division of trust will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons holding the beneficial_interest prior to the division and will not extend the time for vesting of any beneficial_interest beyond the period provided for in trust accordingly based upon the facts and representations submitted we conclude that the division of trust into four separate equal trusts and the pro_rata allocation of each trust asset to the four resulting trusts will not cause trust or any of the four resulting subtrusts to lose their exempt status for gst tax purposes under sec_2601 and will not cause a distribution from or termination of any interest in trust or any of the four resulting trusts to be subject_to gst tax ruling sec_643 provides that for purposes of subchapter_j under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust which was irrevocable on date it shall apply only to that portion of the trust which is attributable to contributions to corpus after date based on the facts and representations submitted we conclude that as long as the four resulting trusts created by the division of trust are each separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling plr-149338-07 sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applied for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the plr-149338-07 amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year based on the information and representations submitted the proposed division of trust on a pro_rata basis into four separate resulting trusts will not cause the interests of the beneficiaries to differ materially the beneficiaries will hold essentially the same interests before and after the pro_rata division accordingly the proposed division of trust and the distribution of the assets of trust among the resulting trusts will not cause the trusts or the beneficiaries to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 and sec_1001 based on the information and representations submitted we conclude that the division of trust into the four resulting trusts is not a distribution under sec_661 or sec_1_661_a_-2 further we conclude that the proposed division of trust on a pro_rata basis into four resulting trusts will not cause the interests of the trust beneficiaries to differ materially the trust beneficiaries will hold essentially the same interests before and after the pro_rata division accordingly the proposed division of trust and the distribution of assets among the four resulting trusts will not cause the beneficiaries to recognize any gain_or_loss from a disposition of property under sec_662 ruling sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased by the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included in the period for which such property was held by any other person if under chapter of the code the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of that other person plr-149338-07 based on the facts and representations submitted we conclude that the tax basis of the assets of the resulting trusts will be the same as the tax basis of trust in such assets accordingly under sec_1223 the holding_period of the property received by the resulting trusts from trust will include the holding_period of trust in such property ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent's death in this case based on the facts and representations submitted the proposed division of trust does not constitute a transfer within the meaning of sec_2036 sec_2037 and sec_2038 accordingly we conclude that the proposed division of trust into the four resulting plr-149338-07 trusts and the pro_rata allocation of each trust asset to the four resulting trusts will not cause any portion of the assets of trust or any of the resulting trusts to be includible in the gross_estate of any beneficiary of trust or the four resulting trusts under sec_2036 sec_2037 or sec_2038 ruling sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in this case upon the division of trust into four resulting trusts the beneficiaries the resulting trusts will have substantially the same beneficial interests as they had under trust prior to the division because the beneficial interests are substantially the same both before and after the proposed division and modification of trust no beneficiary will be treated as making a transfer accordingly based on the facts and representations submitted we conclude that the proposed division of trust into the four resulting trusts and the pro_rata allocation of each trust asset to the four resulting trusts will not constitute a transfer by any beneficiary of trust or the four resulting trusts that will be subject_to gift_tax under sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-149338-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes
